Citation Nr: 0024425	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for chondromalacia of 
the left knee.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from December 1980 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of current multiple 
sclerosis.  

2.  There is no competent evidence that the veteran currently 
has a right knee disability.  

3.  There is no competent evidence that the veteran currently 
has a left knee disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
multiple sclerosis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107.  

3.  The claim of entitlement to service connection for 
chondromalacia of the left knee is not well grounded.  
38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a report of medical history completed for enlistment into 
service in March 1980, the veteran reported no current knee 
or neurologic disability.  On examination for enlistment 
conducted on the same date, the lower extremities and 
neurologic systems were found to be normal.  His distant 
vision was 20/400 in each eye; correctable to 20/30 on the 
right and 20/40 on the left.  The veteran's service records 
are negative for complaints, findings, or treatment for a 
right knee disability or multiple sclerosis.  In January 
1981, the veteran was seen on several occasions with 
complaints of left knee pain and locking.

In a Medical Board Report, dated in January 1981, it was 
recorded that the veteran reported that prior to service his 
left knee would "shoot out" on him, but that he did not 
experience locking.  It was noted that the veteran was seen 
during service on several occasions when knee examinations 
were essentially normal except for mild edema, retro-patellar 
pain, and crepitus.  On examination for the Medical Board, 
the same findings were reported.  X-rays showed no 
significant abnormalities.  The diagnosis was chondromalacia 
patella, left knee.  The Medical Evaluation Board determined 
that the appellant's chondromalacia patella, left knee 
disability existed prior to enlistment, was not aggravated by 
service, and that the appellant did not meet the minimal 
requirements for enlistment at the time of his entry into 
active service.  service.  It was noted that the appellant 
was not considered unfit by reason of physical disability but 
considered physically qualified for discharge.  The 
disposition was discharge enlisted in error.  

In his formal claim for benefits received in January 1998, 
the veteran reported no post service treatment for multiple 
sclerosis or knee disabilities.

In a March 1999 statement, K. Mladinich, M.D., reported that 
the veteran told him that "in the early 80's" he had 
experienced side by side diplopia for ten minutes every two 
months which was precipitated by running, heavy lifting or 
other physical exertion.  Dr. Mlandinich opined that it was 
possible that the veteran's reported symptoms were an early 
manifestation of multiple sclerosis.  

In a letter received in June 1999, the veteran reported that 
he had offered all of the documentation available to him, and 
had no additional evidence to submit. 


Pertinent Law and Regulations

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded. See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only plausible to 
satisfy the initial burden of § [5107]."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the claim must 
be denied and there is no further duty to assist the veteran 
with the development of evidence pertaining to that claim.  
See Epps v. Gober, 126 F. 3d. 1464, 1468 (1997); 38 U.S.C.A. 
§ 5107(a).

In order for a claim for service connection to be well 
grounded, there must be: (1) competent evidence of a chronic 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The other applicable statutes, regulations, and precedents 
necessary for the disposition of this case are as follows:

For the purposes of section 1110 of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C.A. § 1111 (West 1991). 

Section 1153 of title 38, U.S.C.A. (West 1991), provides:
	
A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 U.S.C.A. § 1153. 

VA has implemented these statutes with 38 C.F.R. § 3.306, 
which provides:

(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946. Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service. This 
includes medical facts and principles 
which may be considered to determine 
whether the increase is due to the 
natural progress of the condition. 
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service. The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306(b) (emphasis added).

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened. See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
see also Sondel v. West, 13 Vet. App. 213, 219 (1999).

The Court has held that in order for a claim for service 
connection for a pre-existing condition to be well grounded, 
there must be competent medical evidence that the condition 
underwent a permanent increase in severity during service.  
Maxson v. West, 12 Vet. App. 453 (1999).

According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(d) (1999).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

In order to establish service connection, the evidence must 
demonstrate the existence of a current disability and a 
causal relationship between the disability and military 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of a claim or 
is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran. See 38 C.F.R. § 3.102 
(1999).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds 
in service permits service connection for arthritis or other 
disabilities, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Multiple Sclerosis

While multiple sclerosis is considered a chronic disease 
within the meaning of 38 C.F.R. § 3.307(a), there is no 
competent evidence that multiple sclerosis was present during 
service or within seven years following separation from 
service. 

There is also no competent evidence of current multiple 
sclerosis.  The requirement for a showing of current 
disability, means that there be competent evidence of the 
claimed disability at the time of claim and not at some time 
in the distant past, albeit at a time after service. Gilpin 
v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 1998).  In order 
for the claim for service connection to be well grounded, 
there must be competent evidence that the veteran currently 
has the claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  There is no such evidence in this 
case.  

In the absence of competent evidence of current multiple 
sclerosis; the claim for service connection for multiple 
sclerosis is not well grounded and must be denied.  38 
U.S.C.A. §§ 1110, 5107(a). 

The Board notes that in a March 1999 statement, Dr. E. K. 
Mladinich opined that it was possible that the symptoms, 
which the veteran reportedly experienced in the early 1980's 
were an early manifestation of multiple sclerosis.  However, 
Dr. Mladinich did not report a current diagnosis of multiple 
sclerosis.

There is no other competent evidence of a nexus between 
multiple sclerosis and service.  Therefore, the claim is not 
well grounded.  Because the claim for service connection for 
multiple sclerosis is not well grounded, the claim must be 
denied.

Right Knee

The veteran contends that he has a right knee disability.  
This contention, however, is not supported by any competent 
medical evidence.  Where a question is factual in nature, 
e.g., whether an incident or injury occurred in service, 
competent lay testimony, may constitute sufficient evidence 
to establish a well grounded claim; however, if the 
determinative issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well-grounded.  See Grottveit v. Brown, 5 Vet. 
App. 93.

While the veteran is competent to report an inservice knee 
injury, he is not competent to report a current diagnosis, 
and there is no competent evidence of a current right knee 
disability.

In order to satisfy the requirement of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 
1998).  In this case there is no evidence of a right knee 
disability at the time of the veteran's current claim or 
thereafter.  In the absence of competent evidence of current 
disability, the claim is not well grounded.  The benefit 
sought on appeal is accordingly denied.

Chondromalacia of the left knee

The service medical records do show findings referable to 
chondromalacia of the left knee.  As noted above, in addition 
to evidence of incurrence or aggravation of an injury or 
disease in service, a well-grounded claim required competent 
evidence of current disability.  

In this case there is no evidence that the veteran has 
received post-service treatment for a left knee disability, 
or that such a disability has been diagnosed.  Regardless of 
whether the left knee chondromalacia reported in service pre-
existed service, the claim is not well grounded in the 
absence of competent evidence of a current disability, and 
must be denied.


ORDER

Service connection for multiple sclerosis is denied.  

Service connection for a right knee disability is denied.  

Service connection for a chondromalacia of the left knee is 
denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

